               Case 2:20-cv-00887-RAJ Document 102 Filed 08/04/20 Page 1 of 26




 1                                                          THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8

 9   BLACK LIVES MATTER SEATTLE-                        No. 2:20-cv-00887-RAJ
     KING COUNTY, ABIE EKENEZAR,
10   SHARON SAKAMOTO, MURACO                            DECLARATION OF CAROLYN STERNER
     KYASHNA-TOCHA, ALEXANDER                           IN SUPPORT OF PLAINTIFFS’ MOTION
11   WOLDEAB, NATHALIE GRAHAM,                          FOR CONTEMPT
     AND ALEXANDRA CHEN,
12
                             Plaintiffs,
13
              v.
14
     CITY OF SEATTLE,
15
                             Defendant.
16

17
              I, Carolyn Sterner, declare and state as follows:
18
              1.     The information contained in this declaration is true and correct to the best of my
19
     knowledge, and I am of majority age and competent to testify about the matters set forth herein.
20
              2.     I am currently an undergraduate student at New York University, but I have been
21
     living at home in Seattle with my family for the past few months due to the coronavirus
22
     pandemic.
23
              3.      After George Floyd was murdered, my older sister and I showed up to protests in
24
     Capitol Hill to support the anti-police brutality movement. The first demonstration we attended
25
     took place on June 6, 2020, and remained peaceful throughout. The second demonstration,
26

      STERNER DECL. ISO MOT. FOR                                                Perkins Coie LLP
      CONTEMPT (No. 2:20-cv-00887-RAJ) –1                                 1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     149074911.1                                                               Fax: 206.359.9000
               Case 2:20-cv-00887-RAJ Document 102 Filed 08/04/20 Page 2 of 26




 1   which took place from the afternoon of June 7th into the early morning hours of June 8th, started
 2   peacefully but devolved at night, when the police charged our protest line with mace, tear gas,
 3   flash bang grenades, and rubber bullets.
 4            4.    I barely escaped being hit with a flash bang shortly after midnight on June 8th. It
 5   ended up detonating next to my right foot, and the explosion was literally deafening—I lost all
 6   hearing in my right ear for about seven hours.
 7            5.    I did not see a doctor about the hearing loss I suffered on June 8th because I
 8   seemed to recover after going home and sleeping for several hours. It didn’t occur to me that I
 9   could have suffered long-term damage; I hadn’t heard of anyone else suffering lingering injury
10   from blast balls, and I didn’t think the police would be allowed to use permanently damaging
11   explosive devices on protesters. Unfortunately, I have since learned that the physical trauma of
12   inner ear damage like the kind I suffered in June compounds over time. In other words, my
13   injury on June 8th made me more susceptible to inner ear damage in the future.
14            6.    I continued to show up in support of Black Lives Matter and anti-police brutality
15   by joining peaceful demonstrations at the Capitol Hill Autonomous Zone (CHAZ) over the next
16   few weeks. However, this felt more like a community space than a dedicated protest, and with
17   the police absent, it was a very different environment from the earlier events I had attended.
18            7.    The next time I attended a dedicated protest event was on July 25, 2020. My
19   sister again accompanied me.
20            8.    We participated in a peaceful march that left from Cal Anderson Park at
21   approximately 2 p.m. By approximately 4:30 p.m. we had returned to Cal Anderson Park, and
22   people were preparing to head home. I had been near the front of the march the whole time, and
23   from my perspective it had been a calm and successful event. I did not expect a law enforcement
24   presence as we wrapped up for the day.
25            9.    Suddenly, I heard a popping sound somewhere on Pine. The next thing I knew,
26   other protesters were screaming and running from the 11th and Pine intersection.

      STERNER DECL. ISO MOT. FOR                                                Perkins Coie LLP
      CONTEMPT (No. 2:20-cv-00887-RAJ) –2                                1201 Third Avenue, Suite 4900
                                                                           Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     149074911.1                                                              Fax: 206.359.9000
               Case 2:20-cv-00887-RAJ Document 102 Filed 08/04/20 Page 3 of 26




 1            10.   My sister and I realized that law enforcement were now rushing down Pine and
 2   mobilizing. We decided to join other protesters who ran to congregate in the street in front of
 3   Cal Anderson Park to form a protest line. As we were approaching the frontline, the police
 4   suddenly began deploying flash bang grenades and pepper spray to force the crowd west on Pine.
 5            11.   I was taken completely by surprise at the suddenness and force of the police
 6   response. At the two protests I attended in June, law enforcement had used loudspeakers to order
 7   us to disperse or to provide other instructions before firing at us. They didn’t always provide us
 8   with enough time or clarity to comply, but at least I had some sense of what they wanted and
 9   some time to prepare myself. This time, there was no warning at all.
10            12.   A group of protesters had congregated on Pine adjacent to the park, facing the
11   police line. Most of the crowd was anxiously hanging back, but my sister and I had come
12   carrying umbrellas for protection, and I was given a helmet by someone during the march, so we
13   quickly made our way to the front, where we could protect the more vulnerable people behind us.
14   I still wasn’t sure what the police wanted us to do. They had issued no instructions, but they
15   were launching flash bang grenades at the frontline.
16            13.   A flash bang grenade landed right in front of my feet and exploded. I used my
17   umbrella to shield myself from shrapnel, but when the flash bang exploded I took a few
18   involuntary steps back and then fell backwards on my back. My helmet fell off on impact.
19            14.   A split second later, another flash bang grenade struck my sister—who was still
20   standing—in the side. It then fell at her feet and detonated right by my head. That’s the last
21   thing I remember for several seconds.
22            15.   The next thing I knew, I was being helped to my feet by a man who was trying to
23   hand me back my helmet and was mouthing something at me. I was reeling and disoriented. I
24   accepted my helmet back, but I couldn’t hear him. His lips moved, but no words escaped. A
25   powerful, head-splitting ringing filled my ears.
26

      STERNER DECL. ISO MOT. FOR                                               Perkins Coie LLP
      CONTEMPT (No. 2:20-cv-00887-RAJ) –3                                1201 Third Avenue, Suite 4900
                                                                           Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     149074911.1                                                              Fax: 206.359.9000
               Case 2:20-cv-00887-RAJ Document 102 Filed 08/04/20 Page 4 of 26




 1            16.   My sister steered me back and out of the crowd, off to the side where we could
 2   recover for about 15-30 seconds before flash bangs were hitting the sidewalk next to us and we
 3   had to keep moving down Pine.. My ears continued to ring terribly. We took stock of our
 4   injuries. My sister had welts on her side where the flash bang grenade had struck her and burns
 5   on her ankles from where it had detonated by her feet.
 6            17.    We were frightened, battered, and extremely rattled. But we didn’t want to leave
 7   the other protesters as the police continued what seemed like an unprovoked and unnecessarily
 8   prolonged assault. The police were now throwing flash bangs over the crowd as the frontline
 9   started to scatter and retreat. It seemed completely random and indiscriminate. The show of
10   force from the police was far too strong to hold the line so the protestors kept moving cautiously
11   backwards down pine. Protestors were often yelling “walk, don’t run” to prevent a stampede.
12   We rejoined the group as it was forced to retreat to the intersection of Pine and Broadway.
13            18.   I was struck by how difficult it was to achieve a “safe” distance out of the range
14   of the flash bang. There were times that we were standing at least 100 feet back from the front
15   line of protesters and we were still in range of being hit. Not only are police launching or
16   throwing flash bangs far and wide, the flash bangs are also incredibly unpredictable. Because
17   they are not round, they do not follow the traditional arc of a ball. They also bounce or hit
18   people or objects before exploding—as in the case of the one that hit my sister on her side,
19   burned her ankle, and then exploded next to my head. This is why I am especially afraid of flash
20   bangs.
21            19.   At that point, at approximately 4:50 p.m., police must have deployed a series of
22   gas canisters. I don’t know what it was, but some kind of chemical smoke or gas filled the air of
23   the intersection. It caused my eyes to sting and water, my throat to burn, and my lungs to
24   tighten. I have asthma, and the use of tear gas at the June 7th and 8th protest had triggered an
25   asthma attack for me. This felt similar. My sister and I began coughing; I struggled to breathe.
26

      STERNER DECL. ISO MOT. FOR                                                Perkins Coie LLP
      CONTEMPT (No. 2:20-cv-00887-RAJ) –4                                 1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     149074911.1                                                               Fax: 206.359.9000
               Case 2:20-cv-00887-RAJ Document 102 Filed 08/04/20 Page 5 of 26




 1            20.   Along with many other protesters, we stumbled off to the side of the crowd to try
 2   and regain our composure and catch our breath. Everyone was coughing. Some started retching.
 3   Still, we were determined to stay and continue standing up in support of this crucial movement.
 4            21.   Over the course of the hour and a half, the police would repeatedly retreat back to
 5   11th and Pine, allow protesters to regroup and advance back up Pine to Cal Anderson Park, and
 6   then—without any rhyme or reason that I could discern—suddenly assault us again with pepper
 7   spray, gas, and flash bang grenades. This happened over and over again, and, to my knowledge,
 8   police never issued any warnings or instructions. Part of why it was so frightening is that I never
 9   knew why we were being attacked or what they were trying to get us to do, if anything. Were we
10   supposed to disperse? If so, from where and to where? It was pure confusion. To me, it seemed
11   like they were assaulting us for no other reason than to cause panic and distress.
12            22.   After almost two hours of this repeated assault and retreat back to Harvard, the
13   group turned onto Harvard off of Pine, and began retreating along that street, which is extremely
14   narrow. I feared a stampede. Later, I even saw videos of protesters at the back of the crowd who
15   were trying to scramble up the retaining wall alongside the lawn at Seattle Central College,
16   where medics and journalists were observing and waiting to offer help.
17            23.   The lawn wasn’t safe for long, though. A knot of police officers soon began
18   lobbing blast balls at the medics and journalists up there. I have no idea why they did this. They
19   were either observing or standing by to render aid. I did not see any of them do anything
20   threatening at all. One person was hit with some kind of projectile and immediately fled,
21   abandoning their bike on the grass. That person had done nothing to warrant being attacked.
22            24.   We were pushed all the way down Harvard to Denny. At that point, my sister and
23   I decided we needed to leave. I had lost all hearing in my right ear and my throat and eyes were
24   burning from the chemicals in the air. My sister was also suffering from respiratory symptoms
25   and was also coping with the pain in her side from where the flash grenade had hit her, along
26

      STERNER DECL. ISO MOT. FOR                                                Perkins Coie LLP
      CONTEMPT (No. 2:20-cv-00887-RAJ) –5                                 1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     149074911.1                                                               Fax: 206.359.9000
               Case 2:20-cv-00887-RAJ Document 102 Filed 08/04/20 Page 6 of 26




 1   with the burn it left on her ankle. We had stayed for as long as we could, but we were hurt and
 2   overwhelmed. We left and returned to our parents’ home.
 3            25.   I felt guilty for leaving the other protesters behind. But I was terrified and
 4   exhausted and overwhelmed. My sister was, too. We had planned to attend a march but had
 5   been caught in what felt like a war zone.
 6            26.   We got home at approximately 6:30 p.m. I was completely deaf in my right ear
 7   for the rest of that night, but I didn’t think it would be a lasting injury because I had recovered
 8   completely from the similar incident in June—or at least, I thought I had. This time, though,
 9   when I woke up the next morning, my hearing hadn’t returned. The ringing had finally stopped,
10   and I could discern vague, general sounds—but I could not, and still cannot, make out articulated
11   words. Even with my sister standing right next to me and speaking into my ear, I could not
12   understand her.
13            27.   By Tuesday, July 28th, there had still been no improvement in my hearing. I
14   scheduled an appointment with an audiologist for the following day.
15            28.   On Wednesday, July 29th, I attended my appointment with Dr. Mary C. Henry
16   and where she administered an extensive hearing test that involved responding to beeps,
17   repeating back words, etc. The results were not good. On July 30th, I saw Dr. Constantine
18   Palaskas for steroid treatment. Dr. Henry gave me an initial diagnosis and Dr. Palaskas gave all
19   the information on my treatment and the likelihood of my hearing returning. I will see both
20   doctors as my treatment continues.
21            29.   I have been diagnosed with moderate to severe sensorineural hearing loss,
22   resulting from significant damage to my inner ear. Specifically, I have suffered trauma to the
23   cochlear nerve, which conveys sensory impulses from the auditory organs to the brain. The
24   doctors explained that inner ear trauma is often permanent, because that part of the anatomy is so
25   sensitive.
26

      STERNER DECL. ISO MOT. FOR                                                  Perkins Coie LLP
      CONTEMPT (No. 2:20-cv-00887-RAJ) –6                                  1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     149074911.1                                                                Fax: 206.359.9000
               Case 2:20-cv-00887-RAJ Document 102 Filed 08/04/20 Page 7 of 26




 1            30.    The doctors also stated that the cause of my hearing loss is “acoustic trauma from
 2   an explosion.” That is, acoustic trauma from the flash bang grenade that detonated at my sister’s
 3   feet—right by my head.
 4            31.    Dr. Henry also explained that the injury I suffered on July 25th was likely
 5   compounded by my earlier inner ear trauma in early June. She told me that inner ear damage is
 6   often cumulative, and any hearing loss in the past makes you more susceptible to hearing loss in
 7   the future. Although I didn’t know it at the time, the flash bang grenade that exploded right next
 8   to me on June 8th had caused lasting—although at the time imperceptible—damage.
 9            32.    My doctor provided me with a graph illustrating the extent of my hearing loss. A
10   true and correct copy of that graph is attached as Exhibit A.
11            33.    A true and correct copy of my medical records from my July 29th visit with Dr.
12   Henry is attached as Exhibit B.
13            34.    A true and correct copy of my medical records from my July 30th visit with Dr.
14   Palaskas is attached as Exhibit C.
15            35.    The difference between the blue line and the red line on the graph, if the area
16   between them was shaded in, represents everything that I cannot hear out of my right ear. It
17   includes all higher frequency sounds and enunciated words. The doctor impressed upon me that
18   this is why my injury is so significant—although I can pick up vague sounds, I can no longer
19   understand speech out of my right ear.
20            36.    On July 30th, I returned to the doctor for a steroid injection into my inner ear, on
21   the tympanic membrane. I was also prescribed a 12-day round of prednisone, a powerful steroid.
22   My doctor hopes that these steroids will reduce the swelling and inflammation in my inner ear. I
23   may need several rounds of this treatment in order to see any improvement. Even then, progress
24   is far from likely.
25            37.    Unfortunately, my doctor emphasized that even with successful treatment, I will
26   not make a full recovery. The damage to my inner ear is too severe. There will always be some

      STERNER DECL. ISO MOT. FOR                                                 Perkins Coie LLP
      CONTEMPT (No. 2:20-cv-00887-RAJ) –7                                  1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     149074911.1                                                                Fax: 206.359.9000
               Case 2:20-cv-00887-RAJ Document 102 Filed 08/04/20 Page 8 of 26




 1   lingering hearing loss from this injury, but I may not know for another month or two how severe
 2   that hearing loss will be.
 3            38.   It is possible that my steroid treatment will have no impact on my condition at all.
 4   In that case, the doctor expects that I will need to wear a hearing aid for the rest of my life.
 5            39.   It is also possible that my steroid treatment could facilitate some improvement,
 6   but that I could regress in the future. The doctor explained that the trauma to my inner ear is
 7   extensive and, in these cases, it is apparently quite common for the patient to make progress for a
 8   while, only to suffer a lasting setback later. Again, it will be months before my condition
 9   stabilizes to the point that we can assess the long-term status of my hearing loss.
10            40.   I am struggling to come to terms with the reality that I have suffered an
11   irreparable injury because I took part in a protest—because I stood at the front of a crowd with
12   an umbrella and tried to shield myself and others from the very police brutality that we were
13   protesting. I’m 21 years old. I’m struggling to accept that I may need wear a hearing aid for the
14   rest of my life. While I am grateful that I am not a musician or someone who relies on my
15   hearing for my occupation, field of study, or passion, this is a significant loss.
16            41.   My experience on July 25th has also been deeply disturbing for other reasons. I
17   keep remembering the sense of solidarity and hope I felt as we marched through the city. There
18   was no fear at all during those midafternoon hours before the police assault. But then law
19   enforcement arrived like invading troops, and for the rest of the evening, I was terrified. I still
20   struggle to understand why they were so violent towards us for so long. The explosions and the
21   chemical smoke went on for hours.
22            42.   I have been on edge ever since. My parents live near a construction site, and I
23   find myself tensing at sudden loud noises. The experience of being assailed with flash bang
24   grenades for several hours has obviously left residual anxiety.
25            43.   I will continue to show up for Black Lives Matter events/marches/protests in any
26   and all ways that I am physically able, both here in Seattle and back in New York. My injury has

      STERNER DECL. ISO MOT. FOR                                                  Perkins Coie LLP
      CONTEMPT (No. 2:20-cv-00887-RAJ) –8                                   1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     149074911.1                                                                 Fax: 206.359.9000
               Case 2:20-cv-00887-RAJ Document 102 Filed 08/04/20 Page 9 of 26




 1   only further solidified my commitment to these issues, however, the damage to my ear puts me at
 2   severe risk for even more detrimental hearing loss. At the firm recommendation of my doctors, I
 3   will do my best to avoid flash bangs or similar law enforcement munitions in the future. I did not
 4   expect to be injured when I attended protests on June 7th, 8th, or July 25th. The unpredictability
 5   of SPD’s responses and the brutality of their tactics have made me wary of attending Seattle
 6   events, marches, or protests as I no longer feel that I am able to accurately assess whether I will
 7   be safe from further injury.
 8

 9            Executed this 2nd day of August 2020 at Seattle, Washington.
10            I declare under penalty of perjury under the laws of the United States and the State of
11   Washington that the foregoing is true and correct.
12

13                                                                     By:________________________
14                                                                               CAROLYN STERNER
15

16

17

18

19

20

21

22

23

24

25

26

      STERNER DECL. ISO MOT. FOR                                                 Perkins Coie LLP
      CONTEMPT (No. 2:20-cv-00887-RAJ) –9                                  1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     149074911.1                                                                Fax: 206.359.9000
Case 2:20-cv-00887-RAJ Document 102 Filed 08/04/20 Page 10 of 26




            EXHIBIT A
Case 2:20-cv-00887-RAJ Document 102 Filed 08/04/20 Page 11 of 26




 AFTER VISIT SUMMARY
 Carolyn J. Sterner     DoB:         1999
              7/29/2020 9:30 AM        SWEDISH NEUROSCIENCE INSTITUTE BALANCE CENTER CHERRY
                                                                            HILL 206-320-3900



 Instructions           from Mary C. Henry, AUD
 Carolyn Jae Sterner

 Thank you for allowing me to participate in your hearing health care.

 Today's results indicate that you have a sensorineural hearing loss in the right ear. Sensorineural
 hearing loss means that the hearing loss is in the inner ear, likely related to abnormal function of the
 cochlear or the VIIIth nerve.

 Below is a graph that illustrates your degree of hearing loss in both ears.




 Key:   O = right ear


 Carolyn J. Sterner (MRN:               ) • Printed by [152112946] at 7/29/20 12:06 PM        Page 1 of 5
Case 2:20-cv-00887-RAJ Document 102 Filed 08/04/20 Page 12 of 26


        X = left ear
 Frequencies go from low pitch (bass notes) to high pitch (treble notes) from left to right. Please note, this
 is an unofficial audiogram. Please request official copy of your audiogram through medical records
 request, if interested.

 The following recommendations were discussed today:
 1. Refer to Dr. Palaskas due to sudden-onset hearing loss in the right ear. Appointment scheduled for
 tomorrow morning.
 2. Contact this clinic with any questions or concerns.
 3. Hearing re-evaluation as medically indicated. At minimum, recommend monitoring hearing in one
 year, or sooner if changes are suspected.
 4. Use hearing protection while in noise or when exposed to loud sounds.
 5. If hearing does not improve, you could consider amplification consultation for the right ear,
 pending medical clearance and patient motivation. Let's monitor before we make that decision.

 If you have any questions, please contact me via MyChart or through our clinic.
  1. Balance Center: 206-320-3900 (where you had hearing test done and will see Dr. Palaskas)
  2. Audiology/hearing aid services: 206-215-4327 (HEAR).


 Mary Henry, Au.D.
 Clinical Audiologist



         Ambulatory Referral to Swedish Balance Center/Vestibular/Otology Clinic
         (Constantine Palaskas, MD)
         Where: SWEDISH NEUROSCIENCE INSTITUTE BALANCE CENTER CHERRY HILL
         Address: 1600 E JEFFERSON ST STE 205 SEATTLE WA 98122-5648
         Phone: 206-320-3900
         Status: Pending Review*
         Consult with Dr. Palaskas. Audio performed 7/29/20. Sudden right-sided sensorineural hearing
         loss due to acoustic trauma.
         Please allow up to 3 business days before you are contacted to schedule your appointment. If
         you do not receive a call to schedule your appointment within that 3 business days, call
         Cherry Hill: (206) 320-3900
         *We will contact you with more information about this referral.




 Today's Visit
 You saw Mary C. Henry, AUD on Wednesday July 29, 2020. The following issues were addressed:
 • Sensorineural hearing loss (SNHL) of right ear with unrestricted hearing of left ear
 • Acoustic trauma (explosive) to ear, right




 Carolyn J. Sterner (MRN:                ) • Printed by [152112946] at 7/29/20 12:06 PM          Page 2 of 5
Case 2:20-cv-00887-RAJ Document 102 Filed 08/04/20 Page 13 of 26



 What's Next
  JUL    New Patient Clinic Visit with Constantine                SWEDISH NEUROSCIENCE
  30 Palaskas, MD                                                 INSTITUTE BALANCE CENTER
  2020   Thursday July 30 10:00 AM                                CHERRY HILL
                                                                  1600 E JEFFERSON ST STE 205
                                                                  SEATTLE WA 98122-5648
                                                                  206-320-3900


 Orders Completed Today & Future Orders to be
 Completed
 Normal Orders This Visit
 Ambulatory Referral to Swedish Balance Center/Vestibular/Otology Clinic [REF46SWG Custom]


 Referral Information
 Procedure
 Ambulatory Referral to Swedish Balance Center/Vestibular/Otology Clinic [REF46SWG]
 Referral ID                      Referred By                      Referred To
 12619538                         HENRY, MARY C                    SMG SNI BALANCE CTR CHERRY
                                                                   HILL
                                                                   1600 E JEFFERSON ST STE 205
                                                                   SEATTLE, WA 98122-5648
                                                                   Phone: 206-320-3900
                                                                   Fax: 206-320-3899
 Visits                   Status                  Start Date                End Date
 1                        Pending Review          7/29/20                   7/29/21



 Recent Results
 Results
 None


 Your Information on File
 Please review. If corrections are required, please contact the office.


 Allergies

 Carolyn J. Sterner (MRN:             ) • Printed by [152112946] at 7/29/20 12:06 PM   Page 3 of 5
Case 2:20-cv-00887-RAJ Document 102 Filed 08/04/20 Page 14 of 26


 Allergies
 Intolerance




   No active allergies


 Intolerance
   No active intolerances/contraindications


 Immunization History
   Name                                   Date
   DTAP, 5 DOSE (PED)                     9/8/2003 , 11/30/2000 , 11/10/1999 , 9/13/1999 , 7/9/1999
   HIB (PRP-D)                            5/16/2000
   HIB (PRP-T), 4 DOSE (PED)              9/13/1999 , 7/9/1999 , 6/28/1999 , 5/23/1999
   HPV 9-VALENT RECOMB                    5/8/2017
   VACCINE IM
   HPV, QUADRIVALENT, 3                   8/18/2014 , 9/27/2013
   DOSE (ADOL/ADULT)
   Hep B (PED/ADOL) 3 DOSE                5/16/2000 , 6/28/1999 , 5/26/1999
   INFLUENZA, UNSPECIFIED                 9/27/2013 , 11/1/2012 , 10/26/2011 , 8/30/2010
   FORMULATION
   IPV, 4 DOSE (PED/ADULT)                9/8/2003 , 11/30/2000 , 9/13/1999
   MENINGOCOCCAL                          5/8/2017 , 6/3/2010
   CONJUGATE,MENACTRA
   (PED/ADOL/ADULT)
   MMR, 2 DOSE (PED/ADULT)                9/8/2003 , 8/28/2000
   PNEUMOCOCCAL                           11/30/2000 , 8/28/2000
   CONJUGATE (PED)
   TDAP, (ADOL/ADULT)                     6/3/2010
   VARICELLA, 2 DOSE                      6/3/2010 , 5/16/2000
   (VARIVAX)


               Have you heard about MyChart?
               MyChart is a free service that gives you secure online access to your medical information. For
               more information about MyChart go to:
               https://mychartwa.providence.org




 Carolyn J. Sterner (MRN:                        ) • Printed by [152112946] at 7/29/20 12:06 PM       Page 4 of 5
Case 2:20-cv-00887-RAJ Document 102 Filed 08/04/20 Page 15 of 26


 Your Medication List




 Your Medication List                 as of July 29, 2020 12:06 PM

                                   Always use your most recent med list.

 levonorgestrel-ethinyl estradiol 0.15-0.03              Take 1 Tab by mouth every day.
 &0.01 MG Tabs
 Commonly known as: SEASONIQUE



 Thank You
 Thank you for visiting our clinic at Swedish today. Soon you may receive a patient satisfaction survey
 by mail or by email. The questions on the survey relate to your most recent visit. We always want to
 provide you excellent care and the best experience possible. Your input will help us learn what we are
 doing well and how we can improve. Thank you for taking the time to complete the survey.




 Carolyn J. Sterner (MRN:              ) • Printed by [152112946] at 7/29/20 12:06 PM      Page 5 of 5
Case 2:20-cv-00887-RAJ Document 102 Filed 08/04/20 Page 16 of 26




            EXHIBIT B
Case 2:20-cv-00887-RAJ Document 102 Filed 08/04/20 Page 17 of 26
Name: Carolyn Jae Sterner | DOB:     1999 | MRN:        | PCP:
                           Physician on file




    Visit notes
    Progress Notes by Mary C. Henry, AUD at 07/29/20
    0930
                Swedish Balance Center
             1600 East Jefferson St Suite 205
                   Seattle, WA 98122
          Ph: 206-320-3900 Fax: 206-320-3899

               AUDIOLOGIC EVALUATION
       [For a detailed audiogram please see Media
                           tab.]


     PATIENT HISTORY: Carolyn Jae Sterner presents
     for a hearing evaluation, self-referred with a chief
     complaint of sudden hearing loss.

     Review of Carolyn’s hearing health history
     reveals:
     Hearing status: patient reports that following a
     flash bang during protests on 7/25/20, she
     experienced a right-sided hearing loss which was
     initially "complete" but has improved to "mild". She
     also had a similar experience with a flash bang on
     6/7/20 where she lost hearing temporarily on the
     right ear, however it subjectively recovered after a
     few hours. She reports sound sensitivity in the
     right ear following acoustic trauma. Initially after
     acoustic events, she had difficulty localizing any
     sound. Now, she has difficulty localizing certain
     sounds, such as flutes.
    Ear infections/Ear Surgery: childhood otitis. She
Caserecalls
     2:20-cv-00887-RAJ  Document membrane
                                 102 Filed 08/04/20 Page 18 of 26
             having a tympanic               perforation
    but cannot recall laterality.
    Tinnitus: onset of non-pulsatile tinnitus with two
    episodes of acoustic trauma in the right ear. It
    seems to resolve after first episode but has
    persisted since second.
    Otalgia: Denied bilaterally
    Otorrhea: Denied bilaterally
    Aural Fullness: Slight in the right ear
    Dizziness: essentially denied however she reports
    imbalance when closing her eyes in the shower
    Family history of hearing loss: positive for
    maternal grandmother
    History of noise exposure: two episodes of flash
    blasts in last two months. Otherwise denied with
    exception to occasional concern
    Previous hearing evaluation: N/A
    Amplification experience: N/A
    Remarkable health/medical history: None
    reported

    RESULTS
    Otoscopic examination reveals clear external
    auditory ear canals and tympanic membranes
    visualized bilaterally.

    Pure tone thresholds demonstrate moderate to
    moderately-severe sensorineural hearing loss from
    2000-8000 Hz in the right ear and normal hearing
    sensitivity from 125-8000 Hz in the left ear.
     Negative Stenger test at 2000 and 8000 Hz,
    indicating good test reliability. Please note 15-65
    dB asymmetry, worse in the right ear.

    Please note that Speech Reception Thresholds
    has good agreement with Fletcher's Average in the
    right ear.

    Word recognition ability is Fair and Excellent
    (68% at 60 dB and 96% at 75 dB) in right ear and
     Excellent (100%) in left ear. Testing conducted
Caseusing
    2:20-cv-00887-RAJ Document  102 Half
                                     Filedlists
                                            08/04/20  Page 19 of 26
          recorded NU-6   list with             (25) for
    each presentation level in the right ear and 10
    word ordered by difficulty list in the left ear. Tested
    at two levels in the right ear to demonstrate near-
    speech-level word understanding versus
    suprathreshold word understanding.

    Most Comfortable Level (MCL): Right: 75 dB, Left:
    50 dB
    Uncomfortably Loud Level (UCL): Right: 95 dB,
    Left: 100 dB

    Due to ear fullness, immittance testing
    (tympanometry) was performed.

    Tympanometry reveals slightly hyper-compliant
    tympanic membrane with normal middle ear
    pressure in the right ear and normal middle ear
    pressure/compliance in the left ear.

    Acoustic reflex measurements forgone due to
    sound sensitivity.

    IMPRESSIONS: Patient was referred for
    audiometric testing regarding sudden hearing loss
    from acoustic trauma. Patient's test results indicate
    unilateral, moderate to moderately-severe high-
    frequency sensorineural hearing loss in the right
    ear and normal hearing sensitivity in the left ear.
    Word recognition is Fair/Excellent (pending
    presentation level) in the right ear and Excellent in
    the left ear. Tympanometry is slightly abnormal in
    the right ear and normal in the left ear.


    Carolyn is a good candidate for amplification with
    motivation and medical clearance. However,
    advise to monitor hearing status in the event that
    hearing improves.
Case 2:20-cv-00887-RAJ Document 102 Filed 08/04/20 Page 20 of 26
    RECOMMENDATIONS
    1. Refer to Dr. Palaskas due to sudden-onset
    hearing loss in the right ear. Appointment
    scheduled for tomorrow morning.
    2. Contact this clinic with any questions or
    concerns.
    3. Hearing re-evaluation as medically indicated. At
    minimum, recommend monitoring hearing in one
    year, or sooner if changes are suspected.
    4. Use hearing protection while in noise or when
    exposed to loud sounds.
    5. If hearing does not improve, you could consider
    amplification consultation for the right ear, pending
    medical clearance and patient motivation.

    Mary Henry, Au.D.
    Clinical Audiologist




   MyChart® licensed from Epic Systems Corporation © 1999 - 2020
Case 2:20-cv-00887-RAJ Document 102 Filed 08/04/20 Page 21 of 26




            EXHIBIT C
Case 2:20-cv-00887-RAJ Document 102 Filed 08/04/20 Page 22 of 26
Name: Carolyn Jae Sterner | DOB:        1999 | MRN:                | PCP:
                             Physician on file




    Visit notes
    Progress Notes by Constantine Palaskas, MD at
    07/30/20 1000




     Swedish Ear Clinic and Balance Center
     1600 E JEFFERSON ST STE 205
     SEATTLE WA 98122-5648
     206-320-3900

     New Patient Note

     Patient: Carolyn Jae Sterner
     DOB:       1999
     DOS: 7/30/2020

     Carolyn Jae Sterner is a 21 y.o. female who is referred by Mary
     C Henry, AUD for consultation regarding setting hearing loss in
     the right ear following exposure to loud explosion last Saturday.


     Assessment and Plan:

     Sudden hearing loss, right

     Acoustic trauma (explosive) to ear, right

     Other orders
        - predniSONE (DELTASONE) 10 mg tablet; Take 6 tabs
        every morning with food for 7 days, then decrease by one
        tablet each subsequent day in the morning - 5,4,3,2,1.
        Dispense: 57 tablet; Refill: 0
Case 2:20-cv-00887-RAJ Document 102 Filed 08/04/20 Page 23 of 26
    Sudden hearing loss in the right ear secondary to acoustic trauma
    5 days ago. She also had apparent temporary threshold shift
    from a similar incident 1 month ago with subjective complete
    recovery.
    We discussed observation, prognosis, and recommendation of a
     treatment with steroid both orally and transtympanic to optimize
    effect. We discussed the risks and benefits. We also discussed
    that while on the oral steroid its best to not congregate and to
    self isolate given the pandemic.
    She will have the dexamethasone perfusion today and follow-up
    in about a week as she begins to taper off her oral prednisone.
    Constantine Palaskas, MD


    Chief Complaint
    Patient presents with
    • Hearing Loss
        sudden. consult


    History of Present Illness:

    Ms. Sterner (Carolyn Jae Sterner) is a 21 y.o. female with
     sudden hearing loss in right ear following explosion.
    Patient was involved in the BLM protest on more than one
    occasion recently. On June 7 a flashbang exploded near her feet
    and she experienced a temporary hearing loss in her right ear
    immediately which resolved over the subsequent 24-hour period.
    She felt her hearing returned back to her normal baseline. Once
    again, last Saturday at approximately 5 PM another flash bang
    went off near her right ear. She unfortunately had been on the
    ground, so the proximity was fairly close. Once again she had
    complete loss of hearing with loud ringing which improved a bit
    over the following 12 hours but still left ear with tinnitus and
    hearing loss. She also senses pressure in that ear and loud
    sounds are quite annoying to hear. She has a tinnitus which she
    describes as a white noise. She never experienced any vertigo.

    She does have a history of a perforation of her eardrum
    secondary to an ear infection as a young child. This may have
    been also her right ear.


    Patient Active Problem List
    Diagnosis
Case •2:20-cv-00887-RAJ     Document 102 Filed 08/04/20 Page 24 of 26
       Social anxiety disorder

    Past Medical History:
    She has a past medical history of Social anxiety disorder.
    Social History
    She reports that she has never smoked. She has never used
    smokeless tobacco. She reports that she does not drink alcohol
    or use drugs.
    Past Surgical History:
    She has no past surgical history on file.
    Family History:
    Her family history is not on file.
    Family history: There family history is negative for early onset
    hearing loss but there is a history of migraine in mother and
    sister.
    Med Allergies:
    She has No Known Allergies.
    Medications:

    Current Outpatient Medications on File Prior to Visit
    Medication               Sig              Dispense Refill
    • levonorgestrel-ethinyl Take 1 Tab by    4 packet prn
      estradiol              mouth every
      (SEASONIQUE) 0.15- day.
      0.03 &0.01 MG TABS

    No current facility-administered medications on file prior to
    visit.

    Injury and Exposure:
    Head trauma: Denied
    Ototoxic exposure: Denied.
    Noise exposure: See HPI
    Review of Systems:
    (Patient intake form including ROS is reviewed. In Epic under
    scanned documents, dated 07/30/20.
    Physical Exam:
    BP: 147/87
    Pulse: 84
    Temp: 37.1 °C (98.7 °F)
    Height: 172.7 cm (5' 7.99")(hx)
    Weight: 76.7 kg (169 lb 1.5 oz)(hx)

    Gen: Pleasant, healthy appearing female in NAD. Alert and
    oriented x 3. Communicates well in the quiet exam room, with a
    clear voice, if spoken with face-to-face.
CaseHEENT:
    2:20-cv-00887-RAJ  Documentatraumatic.
             Head: Normocephalic, 102 Filed 08/04/20
                                            The face isPage 25 of 26
    symmetric in repose with normal strength with movement. No
    salivary gland enlargement.
    Eyes: EOMI. Conjugate gaze.
    Ears:
    Right: The pinna and periauricular area is normal in appearance
    and nontender. The external auditory canal is patent and with
    normal skin. Tympanic membrane is intact, in good position.
    Left: The pinna and periauricular area is normal in appearance
    and nontender. The external auditory canal is patent and with
    normal skin. Tympanic membrane is intact, in good position.

    Nose: No external deformity. The nasal mucosa is not-inflamed.
    The septum is midline. Turbinates are not enlarged.
    OC/OP: Lips and gingiva are normal. The mucosa of the oral
    cavity is normal.
    Neck: Neck is not tender to palpation. No thyromegaly. No
    masses.

    Diagnostic Tests
    Otologic Tests:
    Audiogram
    Her audiogram from yesterday shows excellent hearing in the
    left ear entirely within the range of normal. On the right side
    above 1000 Hz there is a steep decline to moderately severe
    sensorineural hearing loss. Her tympanometry shows a Type
    AD tympanogram on the right consistent with possible past
    perforation on that side and a Type A on the left.

    Imaging Studies
    No pertinent imaging


    PROCEDURE:          Transtympanic Decadron Perfusion #1

    DIAGNOSIS:        right ear sudden sensorineural hearing loss
    following explosion

    INDICATIONS:
    The patient has sudden hearing loss right ear following
    explosion.

    DESCRIPTION OF PROCEDURE:
    After informed consent was obtained, the patient was positioned
    on the exam room table and the right ear examined with the
    otomicroscope. Anesthesia was obtained using topical phenol
Caseapplied
     2:20-cv-00887-RAJ      Document
            to the area of the planned 102 Filed 08/04/20
                                       tympanotomy. A 25G Page
                                                          needle26 of 26
    was used to make a tympanotomy in the anterior portion of the
    tympanic membrane. The 10mg/cc concentration
    dexamethasone solution was perfused through the tympanotomy
    for a total of about 0.5ml. The perfusate was allowed to remain
    in the middle ear for 30 minutes total.

    The patient tolerated the procedure well. She did note discomfort
    when asked that resolved after a few minutes.


    Constantine Palaskas, MD
    12:22 PM PDT; 7/30/2020



    Total time of visit was over 20 minutes, excluding time for any
    procedures which may have been done, with greater than 50% of
    it spent in face-to-face counseling and/or coordination of care on
    the following topic(s): Reviewing test results, image review,
    interpretation, patient education, recommendations.

    Signed and authenticated by:
    Constantine Palaskas, MD

    CC:
    Mary C Henry, AUD
    1600 E JEFFERSON ST
    STE 205
    SEATTLE, WA 98122




    MyChart® licensed from Epic Systems Corporation © 1999 - 2020
